Citation Nr: 1731227	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from December 1993 to October 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2012, the Veteran requested that he be granted a hearing before a member of the Board.  However, the Veteran subsequently withdrew his request for a hearing.  Therefore, his request is deemed to have been withdrawn and there is no bar to proceeding with further appellate action.

In a December 2015 decision, the Board denied the Veteran's claim of entitlement to service connection for a bilateral disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court granted a Joint Motion of the parties and remanded the issue currently on appeal to the Board for action consistent with the Joint Motion.  In April 2017, the case was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

In the April 2017 remand, the Board directed that the Veteran's claims file be returned to the VA Medical Center for an addendum opinion regarding the nature and etiology of any currently present knee disability.  

A review of the record shows that the Veteran was afforded the directed examination in April 2017.  A review of that examination report shows that the examiner made a finding that the Veteran did not currently have a diagnosed knee disability.  The examiner did not provide medical opinions as requested based on a finding of no current disability.  However, the Board notes imaging studies, to specifically include X-rays, were not taken at that time.  As the Veteran has not been afforded a VA examination since 2009, the Board finds that it cannot be determined with medical certainty that the Veteran does not have a current diagnosis of a knee disability in the absence if imaging studies.  

Therefore, the Board finds that the development conducted does not adequately comply with the directives of the April 2017 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present knee disabilities, to include whether they were caused or chronically worsened by a service-connected disability.

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present knee disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed, to specifically include x-ray imaging studies of the right and left knee joints.

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present right and/or left knee disability is etiologically related to the Veteran's active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present right and/or left knee disability was caused or chronically worsened by a service-connected disability, to specifically include any altered gait and/or body mechanic resulting from the Veteran's service-connected back disability.

The supporting rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination and medical report comports with this remand and undertake any other development found to be warranted. 

4.  Then, readjudicate the issue on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




